_~ _ IN THE cRIMINAL DISTRICT coURT No. 1
oF TARRANT oouNTY, TExAs

'CAUSE NUMBERS: C-l-OlO440-l].93482-

RETURNABLE TO THE COURT OF

EX PART §
§ A; C-l-OlO44l~ll9348
§ RE@EWED m
§ CCURT OF CR|M|NAL APPEALS_ '
§ mci 19 2015
§
§
§

cRIMINAL APQE@U©OS€&, Ciev@<

APPLICANT' S REPLY TO STRTE' S FIRST AMENDED RESPONSE TO APPLICRTION
FOR -WRIT OF HABEAS CORPUS AND MOTION TO DISLI[SS THE APPLICATION AS
' l IT IS NOT PROPERLY VERIFIED

REGINALD RAYSHARD ROBINSON

’I'O THE HONORABI_.E JUDGES OF SAID COURT:

-coMES Now,‘ REGINALD RAYSHARn RoBINsoN ("Applicant">, and Submits this
_Reply to the State's response to Applicant's application(s) for writ of habeas
corpus filed in the above numbered cause(S). Applicant respectfully states

the following to the Court based on his information and belief:

.l. HI§TORY OF THESE COLLKTERAL PROCEEDINGS:

On April l3,_2015, Applicant filed his application(s) for writ of habeas
corpus alleging that Pia R; Lederman rendered ineffective assistance of coun-
sel in preparation for and during Applicant!s probation revocation hearing.
This Court, following the State's recommendation, ordered Ms. Lederman to
file an affidavit responding to each allegation raised by Applicant. On June
22, 2015, Ms. Lederman filed her affidavit.

On July 8, éOlS, Applicant's Mother, Regina Robinson, hand delivered
to all concerned Applicant's reply [and objections] to Ms. Lederman's affida-
vitr In his reply_Applicant objected to Ms. Lederman's reference to and reli-
ance _on hearsay; Ms. Lederman‘s failure to adequately respond to Applicant's
grounds One, Three, and Five, and Applicant replied to Ms. Lederman's' attempt

to argue, in her affidavit, that Applicant confessed to her prior to the

o

revocation hearing that he had sex with a sixteen yearxikigirl, when in fact,
at the hearing, Ms. Lederman established that Applicant said that he thought
the girl looked sixteen, and Ms. Lederman established that, in reality, the
girl probably didn't even exist.

Additionally, similarly, Applicant replied to Ms. Lederman's assertion,
in her affidavt, that Applicant told her, prior to the revocation hearing,
that he owned a cell phone with internet capabilities, despite the fact that
Ms. Lederman argued that 'Applicant used to own a cell phone with internet
capabilities (before he was placed on probation) but that he got rid of.it;

On September 30, 2015, the State of Texas, through the office of the
Tarrant County Criminal District Attorney, without substantively responding
to Applicant's habeas claims, motioned to dismiss the Application(s) because

they were not properly verified..

2. APPLICANT'S APPLICHTIONS WERE PROPERLY VERIFIED:`_

Applicant notes,l and the State acknowledges, that Applicant "signed"
his habeas application(s). State's response at 5. Applicant's "signature"
was meant to verify his 'application(s). 'Applicant further notes that the
Statel habeas application is "one document," requiring "one signature." As
acknowledged 'by` the State, Applicant signed the application(s). Furthermore,
because there are two(Z) signature lines after the unsworn declaration, Appli-
cant interpreted this to mean that he was required to sign one of them. In
other words, it can not logically be construed that the instructions require
redundancy. For_ the sake of argument, it is not uncommon forthejurat to
be on one page and continue to the next with the verifyimgsignature.Finally,
Applicant has included an affidavit (swearing under penalty of perjury) indi-
cating that he is taking criminal responsibility for the contents of his

habeas application(s) (Exhibit "A" appended). Applicant would respectfully

point out to this Court the fact that the clerk filed Applicant's applications
on April 13, 2015; tendered to the State copies of such and, instead of rais-
ing this issue at that time, the State submitted proposed designation of
issues to this Court for approval, which this Court subsequently approved.
In other words, it is a little late to be complaining that Applicant did _

not sufficiently verify his applications.

3. NECESSITY FOR AN EVIDENTIARY HEARING & EXPANSION OF THE REOORD:

.To date 'Pia R. Lederman has not adequately responded to Applicant's
allegations. This is important because the Attorney representing the State
asserts that Ms. Lederman's affidavit is sufficient for the resolution of
these habeas claims. The- strong presumption of reasonable trial strategy
must be applied to allegations of ineffective representation raised on direct
appeal; however, in a collateral proceeding the attorney in question explains
her strategy, the Court then gauges that strategy "under prevailing profes-
sional norms." _This Court can not make such an assessment until Ms. Lederman

tells the Court what her strategy was.

4. REQUESTED RELIEF:

Applicant respectfully request that this Honorable Court find that his
signature on each application suffices for the purpose of verification, or
that, alternatively, Applicant's affidavit (attached) is sufficient for veri-
fication purposes. Additionally, Applicant respectfully request that this
Court conduct an evidentiary hearing in order to question Ms. Lederman about
her strategy with regard to ~each allegation raised by Applicant, and that
Applicant should be present, with counsel, in order to cross examine Ms.

Lederman.

WHEREFORE PREMISES GONSIDERED, Applicant PRAYS this Honorable Court grant the_

requested relief.

 

Respectfully submitted,

Reginald Rayshard Robinson- Pro se
_W/C /,{/L'~ Date l¢:)/ 3 /2015.

Mailing address:

Reginald Robinson #1789274
Price Daniel Unit

938 S. Fm 1673

Snyder, TX 79549

' ` AFFIDAVIT
(Declaration)`

, `Reginald Rayshard Robinson, TDCJ number 1789274, being presently
incarcerated at the TDCJ-ID Price Daniel Unit, located at 938 S. Fm 1673,
Snyder, Texas 79549, declare under penalty of perjury, pursuant to Title
Six, Chapter 132 of the Texas Civil Practice and Remedies, that the contents
of my habeas corpus applications filed in cause number C-l-OlO440-llO3482-
A, and cause number C-l-OlO44l-ll93483~A, both applications filed with the
Tarrant County, Texas, District Clerk on April 13, 2015, are true and correct
(I accept criminal responsibility for the contents of said applications).

Signed von this the g %/day of QI¢§@&/” ,2015.

Applicant's Signature and TDCJ Number:

/£/c/m///C / X&" # /7$/?):7¢_/ .

l .

 

EXHEBIT "A" Page l-of-l

CERTIFICRTE OF SERVICE

I, Regina Robinson, certify . that I have hand delivered copies of the above
document to:

l. The Tarrant County District Clerk's office, on gaf / 12 /2015;
2. The Tarrant County District Attorney's office, on gaf / /_LZ /2015, and
3. Pia R. Lederman's office, on ()(]l;/ /'_»[ /2015.

§
Signature W/ MW
' l l

Ma` _i g Address:
73 0 Stonewall Road
F‘orest Hill, TX 76140